Citation Nr: 1440848	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-43 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected hypertrophic gastritis with duodenal stenosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1977 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the Veteran and a witness testified at a Travel Board hearing before an Acting Veterans Law Judge.  That person is no longer employed at the Board.  In January 2012, the Veteran elected not to have another hearing before a Veterans Law Judge.  The Veteran requested the Board to consider the claims based on the evidence of record.  Thus, the Board will proceed to adjudicate the claims.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This issue was previously before the Board in April 2012, and was remanded for further development.  Specifically, the Board requested that the Veteran be asked to provide information regarding any medical treatment and requested an additional VA examination be provided.  The Board finds this requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded was the issue of entitlement to total disability based on individual unemployability (TDIU).  TDIU was subsequently granted in a November 2013 rating decision for the entire period on appeal.  However, review of the VACOLS case tracking system suggests the Veteran filed a timely notice of disagreement (NOD) requesting an earlier effective date for the award of TDIU.  Accordingly, the issue of entitlement to an earlier effective date for TDIU would ordinarily be remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Unfortunately, the NOD in question is not included in the physical claims file, or the Veteran's file in the Virtual VA or VBMS systems.  Therefore, because the NOD is not available for review by the Board, the issue of entitlement to an earlier effective date for TDIU is instead referred to the AOJ to determine what, if any, additional processing is required.   


FINDING OF FACT

The Veteran's service-connected hypertrophic gastritis did not result in symptoms such as anemia, weight loss, or recurrent incapacitating episodes at any point during the period on appeal


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected hypertrophic gastritis with duodenal stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 Diagnostic Codes 7305, 7307, 7309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Board notes the Veteran's service-connected hypertrophic gastritis was captioned and rated under diagnostic code (DC) 7307-7309 on the March 2009 rating decision.  However, the written analysis reflects the Veteran's condition was actually rated under DC 7305, for duodenal ulcer.  Under this diagnostic code, a 20 percent rating is assigned for moderate ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A higher 40 percent rating is warranted for moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

During her March 2010 Board hearing, the Veteran testified she felt her condition warranted a higher 40 percent rating because her disability caused both anemia and weight loss.  The Veteran has also asserted she had bloody stools.  As a lay person, the Veteran is competent to report what comes to her through her senses, such as weight loss or bloody stools.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's lay statements are at odds with her contemporaneous medical records.  As will be discussed below, the Veteran's medical records reflect she did not experience any of the symptoms associated with a higher rating, including anemia, weight loss, or recurrent incapacitating episodes.

First, the Veteran has consistently reported she experienced anemia.  However, her assertions are at odds with the medical records, which do not reflect the Veteran experienced anemia at any point during the period on appeal.  
Instead, an October 2008 gastroenterology consult note indicated the Veteran had a B12 deficiency, but noted the etiology was "unclear."  The medical professional did not diagnose the Veteran with anemia.

The January 2009 VA examination report reflects that, upon examination, there were no signs of anemia.  The examiner noted that the Veteran's palmar creases and conjunctiva were pink; thus, indicating against a finding of anemia.  However, the examiner stated that the Veteran "reports however to have a history of B12 deficiency and anemia."  Based on the Veteran's report, and contrary to her own clinical observations, the examiner diagnosed the Veteran as having anemia.

Therefore, although the January 2009 VA examiner diagnosed the Veteran with having anemia, her diagnosis was contrary to the medical evidence noted in her own examination.  Due to this inconsistency within the examination, the Board finds this examiner's report is limited in probative value on this particular matter.

Most recently, the September 2013 VA examiner reviewed the Veteran's lab work since April 2005 and opined the results did not demonstrate she had anemia at any point.  The examiner explained that the Veteran's duodenal stricture was responsible for poor emptying of her stomach, causing a congestion of dissolving foods.  However, the examiner opined her disability would not prevent the absorption of any nutrients.  Additionally, the examiner noted no indication of bleeding, including of the bowels, which would contribute to anemia.  Therefore, there was no objective evidence to support her claim of malnutrition or anemia due to her duodenal stricture.

Based on the foregoing, the Board finds the Veteran did not experience anemia at any point during the period on appeal.  Although the Veteran consistently stated she experienced anemia, she lacks the medical training and expertise to diagnose this symptom.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, her lay statements are at odds with the medical evidence, which does not show she was diagnosed with anemia at any point during the period on appeal.  The Board has noted the January 2009 examiner diagnosed the Veteran with anemia, however this conclusion was based on the Veteran's lay statements and in contradiction to the examiner's own medical observation.  Finally, the most recent VA examiner specifically opined the Veteran did not experience anemia at any point during the period on appeal, and provided a full rationale that her current service-connected disability would not prevent the absorption of nutrients resulting in anemia.  Therefore, the Board finds the Veteran's service-connected hypertrophic gastritis did not result in anemia any point during the period on appeal.

Second, the evidence does not establish the Veteran experienced weight loss due to her service-connected hypertrophic gastritis during the period on appeal.  In her August 2008 written claim, the Veteran described that she decided to cut back on her food intake to one or two small meals per day which resulted in weight loss.  Throughout the period on appeal the Veteran has asserted that her normal weight was somewhere between 125 and 130 pounds.  For example, during her March 2010 hearing she estimated her normal weight was "around 126 pounds."  She estimated she has lost 20 pounds since the onset of her digestive problems.

However, as discussed in the previous April 2012 decision, the Board finds that the evidence is against a finding that the Veteran had a top weight of 130 pounds, or an average weight of 126 pounds, but that it is actually less.  The record reflects that the only time during which the Veteran had a top weight of 130 pounds was when she was pregnant or the in months subsequent to giving birth.  In addition, the records reflect that the Veteran was noted to have a "very thin body habitus' as early as 1993.  (See April 1993 VA records)  

As detailed in the previous April 2012 decision, in 1994 and 1995, the two years prior to the onset of the symptoms of her service-connected disability on appeal, the Veteran's weight ranged from 103 to 115.5 pounds, and averaged approximately 107 pounds.

In June 1996 the Veteran's service treatment records reflect she complained of rapid weight gain and abdominal discomfort.  Throughout the summer and fall of 1996 her weight ranged from 112 to 120 pounds.  However, from 1997 through 1999 the Veteran's weight returned to approximately 107 pounds.

The medical records reflect the Veteran again experienced some weight gain in 2006, weighing between 115 and 119.5 pounds, but in 2007 her weight again returned to around 108 pounds.  In 2008, the Veteran was noted to weight between 101 and 104 pounds, and during an October 2008 appointment her weight was noted to be stable.  Her weight was again noted to be stable in June 2010.

During her September 2013 VA examination, the examiner noted the Veteran's weight range from June 2000 to April 2008 was 105 to 118 pounds and from October 2008 to May 2012 was 102 to 106 pounds.  In May 2013, her weight was 113 pounds, and upon examination that day her weight was 111 pounds.

Based on the foregoing, the medical evidence does not establish the Veteran lost significant amount of weight after the onset of her service-connected disability, and does not establish her average weight was ever approximately 126 pounds.  Moreover, the September 2013 VA examiner opined there was no objective evidence the Veteran's service-connected disability caused malnutrition.  Accordingly, the evidence does not support a finding that the Veteran experienced any weight loss due to her service-connected gastritis during the period on appeal.

Finally, the evidence does not establish the Veteran experienced any recurrent incapacitating episodes during the period on appeal.  Although she consistently reported experiencing symptoms of heartburn, bloating, and regurgitation after meals, there is no evidence that these symptoms resulted in incapacitating episodes.  The most recent VA examination, from September 2013, opined that the Veteran had recurring non-severe episodes that lasted for less than one day four or more times per year; however, the examiner opined none of these episodes were incapacitating.  Accordingly, the Veteran did not experience recurrent incapacitating episodes averaging 10 days or more in duration at any point during the period on appeal.

Based on the foregoing, the Veteran did not experience the symptoms associated with a higher rating, including anemia, weight loss, or incapacitating episodes, at any point during the period on appeal.  Therefore, her appeal for an increased rating is denied under DC 7305.
The Board has also considered whether a separate or higher rating could be awarded under a different diagnostic code, including DC 7307.  The Veteran has been diagnosed with gastritis and an EGD in 2009 revealed hypertrophic gastric tissue, however that same scan did not reveal any ulcers.  Accordingly, under DC 7307 she would not meet the criteria for a higher 30 percent rating for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, but instead would only meet the criteria for a 10 percent rating for chronic small nodular lesions.  In addition, the symptoms that would have to be considered under DC 7305 would overlap with the symptoms already utilized in assigning a 20 percent rating under DC 7305.  This would result in unlawful pyramiding.  38 C.F.R. § 4.14.  Accordingly, in order to afford full benefits available to the Veteran, her condition will continue to be rated under DC 7305 only.  38 C.F.R. § 4.114.

Additionally,  the Veteran has not been diagnosed with peritoneum adhesions, gastrojejunal ulcer, or postgastrectomy syndromes including characteristic circulatory symptoms at any point during the period on appeal, so ratings under these diagnostic codes are not warranted.  38 C.F.R. § 4.114, DC 7301, 7306, 7308.  

Finally, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board notes that in this case, the Veteran has consistently asserted that due to her service-connected disability she can only eat one small meal a day.  The Board notes this symptom is not contemplated by the schedular criteria assigned, satisfying step one of Thun.  However, extraschedular referral is still not warranted because the Board finds that Thun step two is not satisfied.  The Veteran's inability to eat more than one small meal a day does not present an exceptional disability picture of marked interference with employment or frequent hospitalization.  The Veteran has not been hospitalized for this condition.  As to employment, the September 2013 VA examiner specifically opined the Veteran's service-connected disability did not impair her ability to work.  Thus, even though she manifested one symptoms not contemplated by the schedular criteria, referral for extraschedular consideration is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

As discussed above, in March 2010 the Veteran was provided with a hearing before an Acting VLJ who has since retired.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed hypertrophic gastritis, specifically regarding her current symptoms.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected hypertrophic gastritis is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


